Judgment of the County Court of Kings county, convicting the defendant of the crime of perjury in the first degree, reversed on the law and a new trial ordered. At folio 112 of the record, the learned trial court ruled that section 1627 of the Penal Law, as amended by chapter 92 of the Laws of 1936, m effect *860July 1, 1936, was retroactive and applicable to the facts in the case, and in his charge at folio 137, the ruling was repeated. This constitutes error that requires a reversal. The amendment altered the situation of the accused in relation to the evidence required to establish the offense and consequently the ruling and charge of the court was violative of the rights of the accused under article 1, section 10, of the United States Constitution. (Calder v. Bull, 3 Dall. 386; People ex rel. Pincus v. Adams, 274 N. Y. 447; Code Crim. Proc. § 954.) The court, at folio 151, also committed error in refusing the request of the defendant in reference to the evidence of the defendant’s good character. The request should have been granted. (People v. Weiss, 129 App. Div. 671.) Johnston, Adel and Close, JJ., concur; Carswell, J., concurs upon the ground that the trial court erred in ruling that section 1627 of the Penal Law, as amended by chapter 92, Laws of 1936, was retroactive. Davis, J., concurs in result.